MEMORANDUM **
José Antonio Lopez Nava and Alma Fa-biola Lopez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ denial of their fourth motion to reopen. They contend that their applications for cancellation of removal should be granted. The petitioners timely petitioned for review only of the Board’s decision of July 18, 2006. See 8 U.S.C. § 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc). They do not, however, address the Board’s ruling that their fourth motion to reopen was numerically barred under 8 C.F.R. § 1003.2(c)(2). We therefore deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.